Citation Nr: 1757051	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO. 14-06 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for vertigo, to include as secondary to a bilateral hearing loss disability.

2. Entitlement to service connection for a low back disability, to include spondylosis.


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1961 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1. The Veteran's vertigo is not shown to be causally or etiologically related to any disease, injury, or incident in service or caused or aggravated by a service-connected disability.

2. The Veteran did not sustain a low back injury in service.

3. Symptoms of a low back disability, to include spondylosis, were not chronic in service.

4. Symptoms of a low back disability, to include spondylosis, were not continuous since service.

5. A low back disability, to include spondylosis did not manifest to a compensable degree within one year of service separation.

6. The Veteran has a current chronic low back disability of lumbar spondylosis.

7. The Veteran's low back disability, to include spondylosis is not causally or etiologically related to service, to include any injury or event therein.


CONCLUSIONS OF LAW

1. The criteria for service connection for vertigo have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for service connection for a low back disability, to include spondylosis, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.


II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either(a) proximately caused by or(b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). The Veteran currently has lumbar spondylosis, which is a form of arthritis, and is thus a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable.

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases (such hypertension) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation. See Combee, 34 F.3d at 1043.

For chronic diseases service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A. Vertigo

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for vertigo on either a direct or secondary basis. The reasons follow.

The Veteran has been diagnosed with vertigo, and thus there is evidence of a current disability. However, as to direct service connection, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. For example, as to in-service disease or injury, it is unclear whether the Veteran is claiming that vertigo had its onset in service. Regardless, the service treatment records show that the Veteran specifically denied vertigo in 1961, 1974, 1980, and 1982. The Veteran's denial of vertigo in service is evidence against a finding that he had vertigo in service.

As to a nexus to service, when the Veteran was seen in October 2011 in connection with vertigo, the private examiner noted that the Veteran had his first consultation involving dizziness in February 2006, which is approximately 20 years following service discharge, and tends to establish that vertigo did not have its onset in service. The November 2013 VA examiner noted that vertigo had a more recent onset and could not be related to in-service noise exposure, which establishes that vertigo is not related to service. To the extent that the Veteran had implied that vertigo had its onset in service, his service treatment records refute such a finding. The Board accords high probative value to these reports by the Veteran, as he completed these forms contemporaneously with service. To the extent that the Veteran has implied that vertigo is otherwise related to service, his allegation is outweighed by that of the November 2013 examiner, who provided the opinion that vertigo was not related to in-service noise exposure.

As to secondary service connection, in the November 2013 VA examination report, the examiner concluded that vertigo could not be related to hearing loss, which is evidence against a finding that vertigo is caused or aggravated by the service-connected bilateral hearing loss disability. To the extent that the Veteran has asserted that vertigo is related to a service-connected disability, his opinion is outweighed by the November 2013 examiner's opinion, who found no relationship between the Veteran's hearing loss disability and vertigo.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for vertigo. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

B. Low back disability, to include spondylosis

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a Low back disability, to include spondylosis on either a direct or presumptive basis. The reasons follow.

The Veteran has been diagnosed with spondylosis deformans of the lumbar region (lumbar spondylosis), and thus there is evidence of a current disability. However, as to direct service connection, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. Regardless, the service treatment records show that the Veteran specifically denied recurrent back pain in 1961, 1966, 1974, 1980, and 1984. The Veteran's denial of back symptoms in service is evidence against a finding that he had a chronic low back disability in service.

As to a nexus to service, when the Veteran was seen in December 2013 in connection with low back pain, the Veteran said the pain had been present for 15 years. The Veteran stated that he did not seek medical attention for his symptoms because he treated them with over-the-counter pain medication. The Veteran stated that his pain began 15 years before his 2013 VA examination, however the Veteran concluded in 1985, which means that there was a 13 year period where the Veteran experienced no symptoms, and tends to establish that a low back disability did not have its onset in service. The December 2013 examiner provided the rationale that the Veteran's condition is degenerative in nature, and even if a person has no history of exposure to strenuous physical activities, at 70 years of age, it is likely that the lumbar spine would show evidence of degenerative changes on x-ray, just as in the case of the Veteran. The December 2013 examiner also explained that age itself can result in the Veteran's symptoms. The December 2013 examiner opined that even taking into account the Veteran's reports of strenuous physical activity in service, the Veteran's disability is less likely than not related to service. The board accords this medical opinion high probative value, as the examiner provided a rationale for her conclusion that the low back disability was not related to service.

To the extent that the Veteran has implied that his low back disability had its onset in service, his service treatment records refute such a finding, wherein he consistently denied recurrent back pain throughout service. The Board accords high probative value to these Reports of Medical History, as the Veteran completed them contemporaneously with service. To the extent that the Veteran has implied that his low back disability is otherwise related to service, his allegation is outweighed by that of the December 2013 examiner, who provided the opinion that the Veteran's chronic low back disability was not related to service.

As to presumptive service connection, the Board finds that the Veteran did not incur an event, injury, or disease related to his current low back disability, to include spondylosis, in service and that his low back disability did not manifest during service or within one year of separation from service. Furthermore, the evidence of record does not demonstrate that the Veteran's symptoms have been continuous since separation from service in February 1985. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); see also Walker, 718 F.3d at 1340. The December 2013 examiner noted that records did not reflect back pain after discharge from service. Additionally, Veteran stated that his pain began 15 years before his 2013 VA examination, however, as the Veteran concluded in 1985, which means that there was a 13-year period where the Veteran was not experiencing symptoms. The absence of post-service complaints, findings, diagnosis, or treatment for approximately 13 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service. To the extent that he Veteran has asserted that his low back disability should be presumed to have been incurred in-service, his opinion is outweighed by the December 2013 examiner's opinion, who found no relationship between the Veteran's chronic low back disability and service, found that the Veteran's chronic low back disability did not manifest within one year after the date of separation from such service, and found that the record does not support continuity of symptoms after service.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a low back disability, to include spondylosis. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.


ORDER

Entitlement to service connection for vertigo, to include as secondary to a bilateral hearing loss disability is denied.

Entitlement to service connection for a low back disability, to include spondylosis, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


